IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-40806
                          Conference Calendar



MARSHALL WELLS,

                                           Plaintiff-Appellant,

versus

JACKIE EDWARDS, Warden;
G.J. GOMEZ, Regional Director;
DENNIS JENKINS; GLANDA RANDLE;
JACK PAIGE; FRANCINE MCCLAIN,

                                           Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-99-CV-655
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The notice of appeal filed by Marshall Wells, former Texas

state prisoner # 314821, has been construed as an appeal from the

district court’s certification that Wells’ appeal was not taken

in good faith.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).   Wells argues that the district court erred in dismissing

as frivolous his claim that the defendants were deliberately

indifferent to his serious medical needs.       He further argues that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-40806
                                  -2-

the district court erred in dismissing as frivolous his claims

that he was denied due process in connection with his prison

grievance proceedings.

     Wells’ allegation that he did not receive his blood pressure

medication on one occasion does not reflect that the defendants

knowingly and wantonly inflicted pain upon Wells that is

repugnant to mankind.    See McCormick v. Stalder, 105 F.3d 1059,

1061 (5th Cir. 1997).    Although Wells speculates that he could

have suffered serious physical harm as a result of the

defendants’ actions, he fails to allege specific facts showing

that the defendants were aware or should have been aware that his

failure to take the medication on that one occasion involved a

substantial risk of harm to Wells.    See Farmer v. Brennan, 511
U.S. 825, 837, 847 (1994).

     Wells’ argument that he was denied due process during the

grievance proceedings is also frivolous because the record

reflects that the grievance was denied based on evidence that

another officer had given Wells the opportunity to obtain his

medication after the initial incident occurred.   Further, Wells’

claims that the defendants failed to follow the proper procedures

in denying his grievances do not implicate a liberty interest

protected by the Constitution.    Thus, there is no justification

for this court to interfere in the administrative action.     See

Martinez v. Griffin, 840 F.2d 314, 315 (5th Cir. 1988).     Wells’

due process claims are also frivolous.

     In the absence of alleging an independent constitutional

violation, Wells cannot rely on violations of the consent decree
                          No. 01-40806
                               -3-

in Ruiz v. Scott, 503 F. Supp. 1265 (S.D. Tex. 1980), aff’d in

part, vacated in part, 679 F.2d 1115 (5th Cir.), amended in part,

688 F.2d 266 (1982) to support a claim under 42 U.S.C. § 1983.

See Green v. McKaskle, 788 F.2d 1116, 1123 (5th Cir. 1986).

Because Wells failed to allege an arguable constitutional claim,

the district court did not plainly err in determining that any

claim based on the Ruiz decree was frivolous.

     Because Wells has failed to raise an issue of arguable

merit, the appeal is DISMISSED as frivolous.    See 5TH CIR.

R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     APPEAL DISMISSED.